Citation Nr: 1109769	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-27 082	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent prior to October 1, 2006 and greater than 50 percent from October 1, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 20 percent for residuals of a shell fragment wound to the left thigh and of a fractured left tibia, with degenerative changes to the left knee.

3.  Entitlement to an increased rating greater than 20 percent for residuals of a shell fragment wound to the right knee, with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The above issues were remanded by the Board for additional development in August 2008.  The issues are once again before the Board.

Following the Board's August 2008 remand, a September 2009 rating decision increased the Veteran's disability rating for PTSD from 30 percent to 50 percent, effective from October 1, 2006.  Regardless of the actions of the Appeals Management Center (AMC), the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1965 to December 1968.

2.	On November 9, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, a letter from the Veteran, submitted by the Veteran's representative in November 2010 and dated in October 2010, noted that he had been granted a 100 percent disability rating, including entitlement to total disability based on individual unemployability (TDIU), and in light thereof, the Veteran desired to withdraw his appeal of all issues on appeal.  The Board notes that the award of a 100 percent rating is reflected in an October 2010 rating decision in the claims file.  Accordingly, in light of the Veteran's withdrawal of his appeal, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.





		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


